OPINION OF THE COURT
Memorandum.
The order of the Appellate Division should be affirmed, with costs to Pennsylvania Millers Mutual Insurance Company.
The homeowner’s policy issued by Pennsylvania Millers Mutual Insurance Company, by its express terms, would cover Dennis Traína as an insured only if he were a resident of his parents’ household. Since the only evidence submitted by the parties establishes that Dennis did not actually reside in his parents’ household at the relevant time, summary judgment was properly granted.
*1002Chief Judge Cooke and Judges Jasen, Gabrielli, Jones, Wachtler, Fuchsberg and Meyer concur in memorandum.
Order affirmed, etc.